Citation Nr: 1646457	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1995. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the issue on appeal in April 2014.


FINDING OF FACT

The Veteran did not have a hearing loss disability for VA compensation purposes at the time of her August 2009 claim for benefits and has not had one at any time since.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA audiological examinations in connection with her claim in July 2010 and June 2014.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, in obtaining the June 2014 examination report, the agency of original jurisdiction substantially complied with the Board's April 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) to show chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in her February 2012 testimony before the Board, the Veteran asserts that much of her service was as a cook, where she was frequently exposed to very loud noise from large generators that ran mobile kitchens in the field.  She asserts that such noise exposure has resulted in current bilateral hearing loss.  

Following the submission to VA of her service connection claim for hearing loss in August 2009, the Veteran was afforded a VA audiological examination in July 2010.  The examination report reveals the following puretone thresholds on audiological testing: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
15
20
25
25
20
LEFT
(Decibels)
15
20
20
20
25

Speech recognition scores using the Maryland CNC test were 94 percent and 96 percent in the right and left ears, respectively.  The examiner determined that the Veteran's hearing was clinically normal.  

The Veteran submitted a private audiological evaluation in May 2012 that reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
35
45
55
X
50
LEFT
(Decibels)
35
40
45
X
55

There is no corresponding speech recognition score using the Maryland CNC.  Also, initial puretone thresholds on testing were 10 to 30 decibels higher at each level tested; in this regard, it was noted by the examining audiologist that there were "some inconsistencies at first," but that the final puretone were considered accurate.  

Given the apparent disparity in the July 2010 VA examination and May 2012 private evaluation results, the Board remanded the matter for a new VA audiological examination, which was conducted in June 2014.  The examination report reflects the following puretone thresholds on audiological testing: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
5
10
10
10
10
LEFT
(Decibels)
10
10
15
10
10

Speech recognition scores using the Maryland CNC test were 96 percent in each ear.  The examiner diagnosed normal hearing in each ear.  

Regarding the question of whether the Veteran has, during the pendency of her claim, had a hearing loss disability for VA purposes, the Board finds the July 2010 and June 2014 VA examination reports to be of greater probative value than the May 2012 private audiological evaluation.  Initially, the May 2012 evaluation is not complete for VA purposes as it does not contain puretone threshold results at 3000 Hertz or speech recognition scores using the Maryland CNC.  Also, while the scores during that evaluation were considered by the examining audiologist, on retesting, to be accurate, initial puretone thresholds on testing were 10 to 30 decibels higher at each level tested, and it was noted that such initial testing showed inconsistencies.  Conversely, the VA examinations clearly appear to have been performed according to VA standards of audiological testing for compensation claims.  Moreover, the VA examinations-dated approximately two years prior to, and two years following, the May 2012 evaluation, respectively-are consistent with each other in reflecting normal hearing.  Given that the Veteran twice in the same 4-year period was tested as having normal hearing, the May 2012 evaluation scores-ranging between 20 and 45 decibels higher for puretone thresholds than the 2010 and 2014 VA examination scores-appear to be an anomaly without any explanation.  

The Board notes the Veteran's assertions of current hearing problems.  The Veteran is competent to report matters within her own personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, lay evidence may be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  However, in this case, the determination of whether the Veteran has a hearing loss disability for VA service connection purposes is one that is medical in nature, and requires medical expertise to make.  See 38 C.F.R. § 3.385.  Therefore, she is not competent to determine the existence of any such current disability.  

Thus, the weight of the probative evidence reflects that the Veteran did not have a hearing loss disability for VA compensation purposes at the time of her August 2009 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for bilateral hearing loss must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


